Title: From George Washington to Jonathan Trumbull, Sr., 21 March 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge March 21st 1776

I received your favor of the 18th instant, and concur with you in opinion, that their Women and Children with the Tory Families will most probably go to Halifax. This is what I meant and alluded to, having never suspected that they, especially the latter, would go to New York.
I am extremely obliged by your friendly hints and shall ever

receive them with pleasure, but I do not think that they were apprehensive of an attack from our side, but rather preparing to make one; however let their designs have been what they may, I have the satisfaction to inform you, that, on sunday morning last, they totally evacuated the Town; and we are now in full possession: upon which event I beg leave to congratulate you, and the more so, as the Town is in a much better situation than was expected. Added to this, they have left, by means of their precipitate retreat, Stores of one kind and another to a pretty considerable amount, a particular detail of which, or estimation of their value, I have not yet got—Notwithstanding they have abandoned the Town, and there have been favorable winds for their departure, they are still lying with their Fleet in Nantasket Road, but for what purpose, is a matter of much conjecture. Some supposing their vessels to have been loaded with such hurry and confusion as to be unfit for Sea, and to require sundry things and arrangements to be settled previous to their going out. But for my own part, I cannot but suspect they are waiting for some opportunity to give us a stroke, at a moment when they conceive us to be off our guard, in order to retrieve the honor they have lost by their shameful and scandalous retreat, diminishing much from that Lustre and renown which British Armies were wont to boast and justly claimed as their right—Suspecting them of such motives, I shall not detach any more of the Army than what is gone already, untill they have taken their departure and quitted the Coast.
I heartily thank you for your kind and ready attention to my last requisition, and am glad that the Companies you have ordered, are of the Militia, the trouble and inconvenience occasioned by them, being far less than what generally attend Volunteers—Nothing but necessity and the importance of New York to us in the present Contest could have induced the application, and therefore as soon as they can be spared, by the arrival of our Army, they will be at liberty to return home again to their common and necessary employments, except such as may choose to inlist and continue in Service.
In compliance with your request, I shall direct the Troops, or some part of them that go from hince after the Ministerial Fleet are gone, to pursue their Route on or near the Sea Coast, if they can be accommodated with cov[erin]g and Provision, that

they may be ready to oppose the Enemy in case they make any attempts upon your Colony about the time of their going: tho’ that is what I do not apprehend; I rather suppose when they once set out, that they will repair to New York or wherever bound with all possible dispatch to secure the place they are destined for by surprise, lest preparations should be made to receive and prevent them. I am Sir your most humble Servant

G. Washington

